Respondent was admitted to the Bar by this court on April 15,1969. Petitioner moved for the immediate suspension of respondent from the practice of law pending the disposition of charges referred to a hearing Judge and petitioner’s investigation of additional complaints of professional misconduct. Respondent has admitted, among other things, conversion of clients’ funds in three instances and it appears that his misconduct may be of a continuing nature. Accordingly, the motion is granted and respondent is suspended forthwith from the practice of law pending the report of the hearing Judge and the further order of this court. (Matter of Gelman, 81 AD2d 873; Matter of Gelman, 23 AD2d 328; Matter of Golenbock, 13 AD2d 178). Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.